COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER TO REINSTATE

Appellate case name:      James L. Menefee v. The State of Texas

Appellate case number:    01-09-00090-CR; 01-09-00091-CR

Trial court case number: 1153928; 1153929

Trial court:              183rd District Court of Harris County

        These cases were abated and remanded to the trial court on July 20, 2012. In the order of
abatement, we ordered the trial court to appoint appellate counsel to represent appellant. The
trial court held a hearing on our order of abatement on August 20, 2012, and the court reporter
has filed a record of the hearing. The reporter’s record shows that the trial court appointed
Thomas Lewis to represent appellant. Accordingly, we REINSTATE these cases on the Court’s
active docket.

       Appellant’s brief is ORDERED to be filed no later than September 19, 2012. See TEX. R.
APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Jim Sharp, Jr.
                    Acting individually  Acting for the Court


Date: August 22, 2012